FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50108

               Plaintiff - Appellee,             D.C. No. 3:08-CR-03533-WQH

   v.
                                                 MEMORANDUM *
 HECTOR SANCHEZ-CAMACHO,

               Defendant - Appellant.



                     Appeal from the United States District Court
                       for the Southern District of California
                     William Q. Hayes, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        Hector Sanchez-Camacho appeals from the 48-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

NC/Research
States, in violation of 8 U.S.C. § 1326. We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

       Sanchez-Camacho contends that the sentence is substantively unreasonable

because the district court overstated the seriousness of his criminal history, and

because the 16-level enhancement that was imposed pursuant to U.S.S.G.

§ 2L1.2(b)(1)(a) was triggered by a relatively minor and stale narcotics conviction.

The record reflects that the district court properly considered Sanchez-Camacho’s

individual circumstances and the required factors under 18 U.S.C. § 3553(a), and

that, under the totality of the circumstances, the sentence below the guidelines

range is not substantively unreasonable. See Gall v. United States, 552 U.S. 38,

51-52 (2007); United States v. Autery, 555 F.3d 864, 877 (9th Cir. 2009).

       AFFIRMED.




NC/Research                                2                                    09-50108